Citation Nr: 9924738	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-20 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than August 27, 
1959, for a permanent and total disability rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel

INTRODUCTION

The veteran had active service from March 1953 to November 
1954.

On August 27, 1959, VA received a letter from an official of 
a state hospital indicating that the veteran had been 
committed there and diagnosed with chronic, undifferentiated, 
schizophrenic reaction.  The official asked that, if a claim 
for benefits had not been previously filed, the letter be 
deemed an informal claim.  An October 1959 rating decision 
found the veteran permanently and totally disabled for 
pension purposes and established August 27, 1959, the date of 
receipt of the letter from the state hospital, as the 
effective date for the pension.  This appeal arises from an 
April 1998 rating decision by the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied an effective date earlier that August 27, 1959, for 
the permanent and total disability rating for pension 
purposes.

The veteran testified at a February 1999 Travel Board hearing 
at the RO, convened by the undersigned Member of the Board of 
Veterans' Appeals (Board) designated by the Chairman to 
conduct the hearing and make the final decision in this case.


FINDINGS OF FACT

1.  A letter from a state hospital, received on August 27, 
1959, indicated that the veteran had been admitted there on 
August 10, 1959, and diagnosed with a psychiatric disorder.  
The letter was accepted by the VARO as an informal claim for 
a permanent and total disability rating for pension purposes.

2.  An October 1959 rating decision awarded a pension for 
permanent and total disability, with an effective date of 
August 27, 1959.

3.  The earliest evidence of record that meets the applicable 
regulatory criteria for an informal claim was received on May 
10, 1963.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 27, 
1959, for the award of a permanent and total disability 
rating for pension purposes, have not been met.  38 U.S.C.A. 
§§ 5110(a) (West 1991); 38 C.F.R. §§ 3.157(b)(3), 3.400(b) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records include a report of an 
August 1954 psychiatric examination which reflected a 
diagnosis of chronic, severe, schizoid personality.  The 
examiner recommended the veteran's separation from service, 
and that recommendation was followed.

In a February 1955 narrative summary by a VA 
neuropsychiatrist, it was reported that the veteran had given 
a history of having been discharged from service with a 
diagnosis of emotional instability.  His parents felt that he 
was psychologically mixed up, and it was to please them that 
he sought treatment at the VA medical facility.  His father 
was contacted and reported that his son had experienced some 
difficulties and showed some peculiarities before service.  
The diagnosis on the Feruary 1955 clinical record was 
emotional instability reaction.

An April 1955 rating decision, issued to determine the 
veteran's qualification for VA outpatient and hospital 
treatment, determined that emotional instability reaction was 
a constitutional or developmental abnormality and not a 
disability under the law.  An April 1955 letter advised the 
veteran that he was not eligible for VA treatment because his 
nervous condition was not service connected.

In an October 1957 letter, the Hospital Trust Officer of the 
Patton State Hospital advised VA that the veteran had been 
admitted earlier that month and diagnosed as mentally ill.  
The official asked that, if a claim for benefits had not been 
previously filed, the letter be treated as an informal claim 
for monetary benefits.  In December 1957, the veteran filed a 
claim for pension and for service connection for mental 
confusion.  A December letter from the hospital described the 
veteran's symptoms and behavior, noted that he had threatened 
to leave the hospital and, to prevent his leaving, had been 
committed, and reported a diagnosis of schizophrenic 
reaction, schizoaffective type.

A January 1958 rating decision denied the pension and service 
connection claims filed by the veteran in December 1957.  A 
letter later that month advised the veteran of the denials 
and of his right to appeal.  January and April 1958 letters 
from the state hospital were to the same effect as the 
December 1957 letter, though the April letter noted that the 
veteran had shown gradual improvement.  A May 1958 rating 
decision cited the veteran's young age, noted that he had 
shown improvement while hospitalized, determined that his 
psychiatric disorder was not permanent, and denied a 
permanent and total disability rating for pension purposes.  
A letter later that month advised him of the denial and of 
his right to appeal.  He did not appeal either the January or 
the May rating decision.

In a letter to a veterans service organization dated August 
24, 1959, received at the RO on August 27, the Superintendent 
and Medical Director of Metropolitan State Hospital reported 
that the veteran had been admitted on August 10 and diagnosed 
with chronic, schizophrenic reaction, undifferentiated type.  
The official asked that, if a claim for benefits had not been 
previously filed, the letter be treated as an informal claim 
for monetary benefits filed on behalf of the veteran.  In a 
letter to the state hospital dated September 8, 1959, the RO 
requested a detailed hospital summary, to include history, 
commitment status, dates and results of tests, complete 
clinical findings, diagnosis, prognosis, and a statement as 
to competency.  The response from the state hospital, 
received on September 29, was merely a report of an August 
1959 physical examination.  Relevant notations indicated that 
the veteran was cooperative, anxious, apprehensive, somewhat 
agitated, and displayed a nervous manner, but the report did 
not reflect a diagnosis of a psychiatric disorder, nor did it 
provide the other relevant information requested by the RO.

An October 1959 rating decision noted that the veteran was 
hospitalized at Patton State Hospital from October 6, 1957, 
to July 29, 1958, that he was discharged as AWOL, that he was 
committed to Metropolitan State Hospital on August 10, 1959, 
after a suicide attempt (though the source of that 
information is not clear), and that he was incompetent.  The 
rating decision determined that he was permanently and 
totally disabled for pension purposes from August 27, 1959, 
the date of receipt of the above-described letter from 
Metropolitan State Hospital.

In a November 1962 letter, Patton State Hospital advised VA 
that the veteran had been admitted earlier that month and 
diagnosed as mentally ill.  The hospital asked that, if a 
claim for benefits had not been previously filed, the letter 
be treated as an informal claim.  A detailed report from the 
hospital, received on May 10, 1963, referred to a commitment 
petition filed by the veteran's father on August 6, 1959.  
Therein, his father had reported that, since July 1, 1959, 
the veteran had become increasingly depressed, nervous, and 
physically weak.  He had been unable to continue full-time 
employment and, on July 29, 1959, had begun to express 
suicidal ideation.  On August 1, he had taken a number of 
Phenobarbital pills and was taken to a hospital emergency 
room.  Examination had revealed him to be oriented but 
confused, mildly depressed and agitated, hallucinating and 
delusional, and expressing feelings of self-depreciation and 
self-destruction.  He had then been transferred from 
Metropolitan State Hospital to Patton State Hospital on 
November 27, 1962.  His prior hospitalization at Patton, and 
diagnosis then of schizophrenic reaction, schizoaffective 
type, was noted.

Upon the veteran's admission on November 27, 1962, he had 
been oriented to time and place; his affect was bland but 
appropriate.  He said that people did not like him, that 
people talked against him, and that he had had auditory 
hallucinations.  Since his admission, he had adjusted 
satisfactorily to the hospital setting.  He worked in 
industrial therapy and got along fairly well with the 
assignments given him.  He showed a fair interest in himself 
and activities at the hospital.  He had complete privileges 
at the hospital though he required general care and 
supervision.  Chest X rays were negative, serology was 
nonreactive, and his medications were Thorazine and Serpasil.  
The diagnosis was schizophrenic reaction, paranoid type.  He 
was suicidal and, due to the duration of his illness, the 
prognosis was guarded.

In a March 1998 statement, the veteran contended that he 
"went totally mad" in the Air Force about 1954, that he was 
found to be permanently and totally disabled at a November 
1954 examination, and that the effective date of his pension 
should be in 1954.  The statement was treated as a claim for 
an earlier effective date, and the RO's April 1998 rating 
decision, denying entitlement to an earlier effective date, 
followed.

At his February 1999 Travel Board hearing, the veteran 
testified that, during the Korean War, he had enlisted in the 
Air Force to avoid being drafted in the Army.  He said that, 
though he was in the lowest mental category, he was assigned 
as a jet engine mechanic and it was too much for him.  He was 
sent to a psychiatrist, it was determined that he was 
unsuited for military service, and he was discharged after 
twenty months.  He stated that, before he left service, he 
also saw a civilian psychiatrist.  After service, he was 
hospitalized for two weeks in 1956 because he was unable to 
function.  Next, he was hospitalized from October 1957 to 
July 1958.  During that period, he applied for a VA pension 
but his claim was denied because VA said his disability was 
not permanent even though the Air Force said that his 
disability had existed prior to service.  He was next 
hospitalized in a state hospital in 1959, transferred from 
there to a VA hospital, transferred from the VA hospital to a 
VA domiciliary, and left the domiciliary in October 1966.  He 
testified that, during that time, he underwent shock 
treatments and took medication.  He said much of the 
medication he had to take had bad side effects, though it had 
improved in recent years.  The veteran stated further that, 
currently, he was doing well and was employed selling copies 
of the Bill of Rights and a book called Flee the Captor.



Analysis

A veteran who meets the service requirements of 38 U.S.C.A. 
§ 1521(j), who has permanent, non-service-connected 
disabilities not the result of his own misconduct that are, 
alone or in combination with service-connected disabilities, 
totally disabling, and who is unemployable because of those 
disabilities, is entitled to a pension.  38 U.S.C.A. 
§ 1521(a).  Permanence of total disability is established as 
of the earliest date consistent with the evidence of record.  
38 C.F.R. § 3.342(b)(2).  However, in the case of veterans 
under forty years of age, special consideration must be given 
the question of permanence.  In such veterans, even severe 
diseases and injuries do not establish permanence until it is 
shown that the veteran, after treatment and convalescence, is 
unable to maintain employment because of his disabilities.  
38 C.F.R. § 3.342(b)(3).

Here, the veteran applied for a VA pension in December 1957 
during inpatient psychiatric treatment at a state hospital.  
A May 1958 rating decision, noting his young age and that he 
had shown improvement while hospitalized, determined that his 
psychiatric disorder was not permanent and denied the claim.

Ordinarily, when a rating decision becomes final, it is not 
subject to revision on the same factual basis.  38 C.F.R. 
§§ 3.104(a), 20.302(a), 20.1103.  That is, the decision 
cannot be changed, and the benefit sought granted, on the 
basis of evidence of record at the time the rating decision 
was issued.  In order to reopen the claim and change the 
earlier denial, the veteran must present new and material 
evidence in support of the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  When a claim has been previously 
denied and the decision denying the claim has become final 
for lack of an appeal, the effective date of a benefit 
awarded pursuant to a reopened claim is the date of receipt 
of the new claim or the date that entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§§ 3.400, (q)(1)(ii), (r).

The foregoing provisions do not apply, however, in the case 
of previously denied pension claims.  The reason for this is 
that a veteran's condition, like his age, may change over 
time.  Although such changes could be construed as new and 
material evidence to support a reopened pension claim, the 
United States Court of Appeals for Veterans Claims has ruled 
that a pension claim, submitted after an earlier pension 
claim has been denied, is a new claim.  See Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); see also Hermogenes v. 
Brown, 9 Vet.App. 75, 78 (1996).  Accordingly, we look to the 
law specific to the effective date for pensions to determine 
whether an effective date earlier than August 27, 1959, can 
be awarded here.

The effective date for pensions may not be earlier than the 
date on which entitlement arose and, for claims filed before 
October 1, 1984, the effective date is the date of receipt of 
the claim or the date the veteran became permanently and 
totally disabled if the claim is filed within one year from 
the date he became so disabled, whichever is to the advantage 
of the veteran.  38 C.F.R. § 3.400(b)(1)(i).  Thus, it is 
necessary to establish the date of receipt of the claim and 
then determine whether the evidence of record shows permanent 
and total disability within the preceding year.

In this case, the veteran did not file a claim on his own; 
rather, the letter from Metropolitan State Hospital, received 
on August 27, 1959, reporting his admission on August 10 with 
a diagnosis of schizophrenic reaction, was treated by the RO 
as an informal claim.  The next question is whether receipt 
of that letter establishes, as a matter of fact and law, the 
date of receipt of the claim.

When a pension claim has been previously denied for the 
reason that the disability was not permanently and totally 
disabling, certain reports from state hospitals or other 
listed institutions are accepted as an informal claim and the 
date of receipt of those reports establishes the date of 
receipt of the claim.  38 C.F.R. §§ 3.157(b).  However, such 
reports must meet certain criteria.  Reports acceptable to 
establish the date of receipt of an informal claim are 
examination reports, clinical records, and transcripts of 
records, authenticated by appropriate officials of the state 
hospitals or other listed institutions, that are adequate for 
rating purposes.  38 C.F.R. § 3.157(b)(3).

In this case, the letter received from Metropolitan State 
Hospital on August 27, 1959, was treated as an informal claim 
and the pension awarded was made effective on the date that 
letter was received.  However, the Board notes, upon de novo 
review, that the letter from Metropolitan State Hospital was 
not adequate for rating purposes and clearly does not meet 
the criteria for an informal claim in 38 C.F.R. 
§ 3.157(b)(3).  The earliest evidence of record that could be 
said to meet that criteria is the detailed report received on 
May 10, 1963, from Patton State Hospital.  When 38 C.F.R. 
§§ 3.157(b) and 3.400(b), are applied to the facts of this 
case, the earliest effective date that could be awarded would 
be May 10, 1962.

Accordingly, it is not legally possible to award an effective 
date earlier than the August 27, 1959, date assigned by the 
RO, and the claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet.App. 426 (1994).  Although it appears 
that the RO may have granted an effective date earlier than 
was legally mandated, there is no reason to disturb that 
adjudication after all these years, and, indeed, we do not 
have jurisdiction over that matter at this time.  Moreover, 
any such misapplication of law inured to the benefit of the 
veteran; thus, it was harmless error.  See, e.g., Winters v. 
West, 12 Vet.App. 203, 207 (1999) (en banc).  The Board 
appreciates the veteran's sincere belief in his claim, but, 
as discussed above, there is no legal basis to grant the 
earlier effective date which he seeks.


ORDER

An effective date earlier than August 27, 1959, for a 
permanent and total disability rating for pension purposes, 
is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

